In a proceeding, inter alia, pursuant to CPLR 3102 (c) to obtain pre-action disclosure, the City of New York and the New York City Police Department appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County (Rothenberg, J.), dated May 30, 2008, as granted that branch of the petition which sought production of the petitioner’s May 13, 2008, arrest records.
Ordered that the order is reversed insofar as appealed from, on the law and in the exercise of discretion, with costs, and that branch of the petition which sought the production of the petitioner’s May 13, 2008, arrest records is denied.
The Supreme Court improperly granted that branch of the petition which sought production of the petitioner’s May 13, 2008, arrest records because, inter alia, the discovery requested was not limited to obtaining the identities of prospective defendants, and the petitioner had sufficient information to frame a complaint without the discovery requested (see CPLR 3102 [c]; Matter of Kussman v GiveAnything.com, Inc., 33 AD3d 1004 [2006]; Matter of Rann v Metropolitan Transp. Auth., 22 AD3d 586 [2005]). Moreover, there was nothing in the record to indicate that the requested pre-action disclosure of the arrest records was necessary to preserve information (see CPLR 3102 *1160[c]; Matter of Rann v Metropolitan Transp. Auth., 22 AD3d 586 [2005]; cf. Matter of Stanco v Steinberg, 254 AD2d 363 [1998]). Mastro, J.P., Fisher, Miller, Dickerson and Chambers, JJ., concur.